Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00395-CV
____________
 
ADVENTURES IN BIRDS AND PETS, INC. and BETTY JEAN
JORDAN, Appellants
 
V.
 
THE CITY OF HOUSTON, TEXAS, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 801,238
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed February 7, 2008. 
On March 31, 2009, the parties attended mediation pursuant to this court=s order.  On July 29, 2009, the
parties filed an agreed motion to dismiss the appeal because they have reached
a settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Yates, Frost and Brown.